DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 9/26/22. Claims 1-5 and 9-11 are amended. Claims 6-8 are canceled. Claims 1-5 and 9-11 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the media supply device has a separate air compressor for providing air to each fuel cell basic module" in the third and fourth lines.  It is unclear whether the claim requires a single separate air compressor, or multiple separate air compressors each corresponding to each fuel cell basic module, as suggested on page 8 of the Remarks filed 9/26/22. For the purposes of expediting prosecution, the limitation will be interpreted as the latter.
Appropriate correction is required.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, claim 9 requires “a predetermined variant of a range extender” in the third line, and further requires “the predetermined variant based on a combination of scaled individual fuel cell basic modules.” The examiner is unable to determine what a predetermined variant of a range extender is based on the instant specification, and is further unable to determine how the predetermined variant is based on a combination of individual fuel cell basic modules and how the modules are scaled. 
For the purposes of expediting prosecution, the limitation will be interpreted as: “
If Applicant is unwilling to remove the limitation to “a predetermined variant of a range extender,” Applicant is required to specifically point out in the specification how a predetermined variant of a range extender is defined. It is noted that [0007] does not include the term predetermined.

Additionally, the term “high voltage” in claim 9 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of expediting prosecution, the battery of claim 9 will be interpreted simply as a battery.
It is noted that Applicant alleges, on page 9 of the Remarks filed 9/26/22, that “high voltage” is recognizes as about 60V DC, but does not specifically point out that that is referring to the voltage of a battery for supplying energy to an electrical drive machine of the motor vehicle. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schell (US 6,593,671) in view of Freeman et al. (US 2005/0112428) and Haltiner et al. (US 2011/0269052).
Regarding claim 1, Schell teaches a range extender system for an electrically driven motor vehicle including a plurality of fuel cells (1) (abstract, Figure 1).
Schell is silent on the fuel cell configuration.
Freeman teaches a fuel cell system including a plurality of fuel cell basic modules, or fuel cell power modules (150, 250, 350), each including a plurality of fuel cells connected in series and having interfaces for supplying and removing reactants and products via peripheral devices ([0005], [0009]).
Freeman further teaches that the fuel cell system includes different numbers of fuel cell modules connected in parallel (Figure 3) or series (Figure 2) depending on power demands ([0007]).
Freeman teaches that this modular fuel cell system is desirable since it can accommodate varying power requirements thus providing flexible, robust, and scaleable fuel cell solutions for a variety of applications ([0013]-[0014]).
It would have been obvious to the skilled artisan to use the modular fuel cell system of Freeman in the range extender of Schell in order to provide  flexible, robust, and scaleable fuel cell solutions for varying power requirements.

With further regard to claim 1, Schell in view of Freeman fails to teach a media supply device designed to supply the interfaces and discharge water and residual gas.
Haltiner teaches a media supply device, including base manifolds (10) and external manifolds (30, 32, 34, 36), for use with a plurality of fuel cell modules, or stacks (27); wherein the base modules and external manifolds supply air (36) and fuel (32) and discharge byproducts (30, 36) (abstract, Figures 1, 2, and 4, [0031], [0034]). The examiner notes that the skilled artisan will easily understand that the tail gas and spent air necessarily contain water since water is a product of the fuel cell reactions; therefore, the media supply device of Haltiner discharges water.
Haltiner further teaches that the media supply device discussed above provides a system for a number of fuel cell stack modules to be connected together while alleviating problems with external manifolding arrangements ([0011], [0021]).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to use the base modules and external manifolds of Haltiner in the modular range extender of Schell in view of Freeman in order to provide a number of fuel cell modules together and appropriately manifold the stacks.

With regard to claim 1, Haltiner teaches a central media channel including manifolds for supplying and removing reactants and products (30, 32, 34, 36) (Figure 4). As for the arrangement of the central channels relative to the fuel cell stacks, and the arrangement of the fuel cell stacks, the examiner finds that it would have been obvious to the skilled artisan to arrange the fuel cell stacks and manifolds in order to appropriately fit the space allotted for the module. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C


Regarding claim 2, Freeman teaches that the fuel cell basic modules are identical ([0036]).
As for claim 3, Freeman teaches that the fuel cell basic modules have their own control (100, 200, 300) run on a common hardware (50) (Figure 4).
With regard to claim 4, Haltiner teaches that the fuel cell stacks may be 5kW stacks ([0033]).
As for claim 5, Freeman teaches that each fuel cell basic module includes a peripheral device including a compressor ([0009]).


As for claims 9 and 10, Schell in view of Freeman and Haltiner teaches the modular range extender of claims 1-8 as discussed above. Schell further teaches a circuit arrangement for an electrical system of an electrical vehicle (abstract, Figure 1) comprising:
a battery (3) for supplying energy to the vehicle, or energy consuming device (2);
wherein the battery (3) and fuel cell system (1) are interconnected without a DC voltage converter in a parallel circuit designed to charge by the fuel cell (Figure 1, column 1 lines 54-55);
a switching device which switches off the fuel cell when an upper voltage limit has been reached (column 2 lines 64-67).

With regard to claim 11, Freeman teaches that each fuel cell basic module includes a peripheral device including a compressor ([0009]). It would have been obvious to the skilled artisan to rearrange the location of the compressors in order to ensure fresh air is provided to the fuel cell stacks. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Response to Arguments
Applicant's arguments filed 9/36/22 have been fully considered but they are not persuasive.

Regarding the arguments concerning claims 5 and 9-11, on pages 8-9 of the Remarks, the arguments are addressed above.

With regard to the arguments on pages 11-13, concerning the teachings of Haltiner as relied upon to reject current claim 1 and previous claim 6, the examiner maintains that it would have been obvious to rearrange the parts of the manifolds of Haltiner to arrive at a central media supply channel, as suggested below:


    PNG
    media_image1.png
    779
    1118
    media_image1.png
    Greyscale

In the above, two modules as depicted in Haltiner are depicted as duplicated and rearranged such that a central media supply is provided, with fuel cells coupled to the left and right of the supply. It is noted that the claims do not require that the media supply is not required to be the only media supply, nor is it required that the media supply be connected to all of the fuel cell basic modules.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walsh (US 6,110,612) teaches a central media supply channel (10) for supplying and discharging air and hydrogen, wherein fuel cell modules are provided on the left and right of the central media supply channel (Figures 1 and 10).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729